Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, 21, and the prior arts all disclose a similar FeFET structure configured as a multi-bit storage device, which includes source & drain formed over a substrate, and a gate stack over the semiconductor substrate, with the source region and the drain region extending to opposite sides of the gate stack, the gate stack including: a ferroelectric layer over the semiconductor substrate; and a gate region over the ferroelectric layer; and wherein the first and second ends of the ferroelectric layer are proximal correspondingly to the source and drain regions; and the ferroelectric layer includes dipoles, and a first set of dipoles at the first end of the ferroelectric layer has a first polarization, and second set of dipoles at the second end of the ferroelectric layer has a second polarization, the second polarization being substantially opposite of the first polarization. Said first & second polarization represent first & second bits of a 2-bit storage cell structure/device.
However, prior arts fail to further disclose, imply or suggest an invertible region extending through the semiconductor substrate between such source region and drain region as recited by the claims above. Thus, claims 1, 10 & 21, and all their dependent claims with additional recited features are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827